BatteE, J. J. W. Guest sued the Jonesboro, Fake City & Eastern Railroad Company for killing two horses, of the value of $300, and his property, and recovered a verdict and judgment for $300. The question is, was the verdict sustained by the evidence ? The horses were of the value of $300, the property of the plaintiff, and w'ere killed by the defendant’s train on the track of its railroad. There was evidence adduced tending to prove the following facts: First. The defendant was running its train with a headlight so dim that nothing -could be seen more than fifty yards in ad- . vanee of the train. Second. The horses ran from one hundred to one hundred and twenty-five yards ahead of the train and between the rails before going into the trestle where the horses were killed. Third. Between a curve over which the train passed before killing the horses and the trestle is a quarter of a mile of straight track. Fourth. That there was every opportunity for the engineer to have seen the horses, if his headlight had been in a condition to enable him to see for a quarter of a mile before he struck them. Fifth. That the train was stopped “in about its length.” From this evidence the jury might reasonably have concluded that, if the headlight had been in good condition, the engineer could- have seen the horses in time to avoid killing them, if he had been keeping a lookout. The evidence was sufficient to sustain the verdict. . Judgment affirmed.